Exhibit 10.14 Executive Employment Agreement 1. Employment. Employer agrees to employ Executive and Executive accepts such employment for the period beginning as of October 1st 2007 and ending upon his separation pursuant to Section 1(c) hereof (the “Employment Period”). (a)Position and Duties. (i) During the Employment Period, Executive shall serve as the Senior Vice President, Operations of Employer and shall have the normal duties, responsibilities and authority implied by such position, subject to the power of the Chief Executive Officer of Employer and the Board to expand or limit such duties, responsibilities and authority and to override such actions. (ii) Executive shall report to the Chief Executive Officer of Employer, and Executive shall devote his best efforts and his full business time and attention to the business and affairs of Employer and its Subsidiaries (as defined below). (b)Salary, Bonus and Benefits.During the Employment Period, Employer will pay
